DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 8-9 and 13-15) in the reply filed on November 5, 2021 is acknowledged.

Priority
The disclosure is objected to because of the Parent Application 15/596,968 has matured into US Patent therefore “2017, which” (Paragraph 1, line 2) should be changed to: --2017, now U.S. Patent No. 10,629,469, which--.  
Appropriate correction is required.

Specification
A new title is required that is clearly indicative of the elected invention to which the claims are directed. 
The following title is suggested:  --METHODS OF FORMING A PACKAGE SUBSTRATE--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the bottommost insulating layer” (claim 1, lines 11-12; claim 13, lines 10-11); “the intermediate” (claim 1, line 13; claim 13, line 12) lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 8,138,424 to Shimizu in view of US Patent Application 2011/0,190,208 to Tachibana et al.
Regarding claim 1, Shimizu disclose a method of forming a package substrate, comprising: providing a temporary substrate (21, see Fig. 4A); forming a first plurality of contact pads (22) on a top surface of the temporary substrate (21); forming at least one insulating layer (23/25/27) and at least one conductive layer (24-28) on the first plurality of contact pads (22), wherein a top conductive layer (28) forms a second plurality of contact pads (28aa) on a top surface of a topmost insulating layer (27, see Fig. 4F); forming a first layer of solder resist (29) on the top surface of the topmost insulating layer, exposing at least a portion of the second plurality of contact pads (see Fig. 4G); removing the temporary substrate (21) to expose a bottom surface of the bottommost insulating layer (see Fig. 5H); and forming a second layer of solder resist (30) on the bottom surface of the bottommost insulating layer, exposing at least a portion of the first plurality of contact pads (22, see Fig. 5) except for the step of temporarily flattening the intermediate structure.
Tachibana et al teach the step temporarily flattening the stacked circuit board (12, see Fig. 4) for smoothing the compositing resin layers (see Pars. 109 and 115).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimizu by flattening the buildup circuit board as taught by Tachibana et al for easily obtaining a uniformed thickness and smoothness intermediate structure for further processing thereon. 
Regarding claim 2, Shimizu discloses forming a patterned dry film resist layer (not shown) on top of the temporary substrate; depositing a conductive layer (22) on the patterned dry film resist and on a top surface of the temporary substrate (21); and removing the patterned dry film resist layer along with portions of the conductive layer disposed on top of the patterned dry film resist layer such that left over portions of the conductive layer remain to form the first plurality of contact pads (see Fig. 4A and Col. 7, lines 4-11).
Regarding claim 3, Tachibana et al disclose placing the intermediate structure on a vacuum fixture (see Par. 115) except for inverting the intermediate structure, it would have been an obvious matter of designed choice to one having ordinary skill in the art before the effective filing date of the claimed invention to inverting or not inverting the intermediate structure for flattening, since Applicant have not disclosed the specific step of inverting the intermediate structure, solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the flattening step disclosed by Tachibana et al.

Claims 9-10 and 13-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu/Tachibana as applied above, and further in view of U.S. Patent 8,127,979 to Wu et al (hereafter ‘979) and U.S. Patent 8,461,036 to Wu et al (hereafter ‘036).
Regarding claims 9-10, Shimizu/Tachibana as relied and applied above do not disclose the first and second plurality of contact pads has both wide and narrow contact pads, and wherein the first plurality of contact pads has first pads having a first pitch and second pads having a second pitch different than the first pitch, and wherein the second plurality of contact pads has first pads having a first pitch and second pads having a second pitch different than the first pitch.  ‘036, teaches the first plurality of contact pads having both wide and narrow contact pads (83/87, see Fig.5H) and ‘979 teaches the second plurality of contact pads having both narrow and wide contact pads (56, see Fig. 1U).  therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Shimizu/Tachibana by forming the first and second plurality of contact pads having different sizes as taught by ‘036 and ‘979 for providing different types of electrical connections to mount different electrical/electronic components as needed.
	Regarding claim 13, see the rejections of claims 1 and 8-9 above because claims 13 has all the limitations of claims 1, 8 and 9.
Regarding claims 14 and 15, see the rejections of claims 2 and 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/November 20, 2021 	                                           Primary Examiner, Art Unit 3729